Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Pointer on 02/02/2022.

The application has been amended as follows: 
Claim 17:  A modular structure, comprising:
a systems cartridge that is configured to provide a plurality of services for the modular structure; 
a spine cartridge that is configured to be attached to a top of or a bottom of the systems cartridge, wherein the spine cartridge comprises a plurality of conduits for conveying the plurality of services from the systems cartridge to a plurality of access points in the modular structure; and 
a plurality of movable planar walls comprising at least one of a pre-plumbed water line, a pre-wired electrical line, a pre-wired network connection line, and a pre-fixed air duct, wherein the plurality of movable planar walls are 
wherein the systems cartridge, the planar wall, and the spine cartridge are prefabricated before the systems cartridge is attached to the spine cartridge at an on-site location.


placing a systems cartridge on a foundation, wherein the systems cartridge is configured to provide a plurality of services for the modular structure;
placing a plurality of cartridges on the foundation, wherein the plurality of cartridges comprises at least one of a bedroom cartridge, a kitchen cartridge, a bathroom cartridge, an entry cartridge, and a closet cartridge, wherein at least one of the plurality of cartridges comprise a movable planar wall that is constructed with at least one of an electrical line, a plumbing pipe, or an air duct, and the planar wall is configured to form a portion of a room or a portion of a perimeter of the building structure; and
attaching a spine cartridge on top of a portion of the systems cartridge, wherein the spine cartridge comprises a plurality of conduits for conveying the plurality of services from the systems cartridge to a plurality of access points in the modular structure,
wherein the systems cartridge, the plurality of cartridges, and the spine cartridge are prefabricated at an off-site location, and the systems cartridge is attached to the spine cartridge at an on-site location for the foundation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633